DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed.

The following are details of the closest prior arts of record found:
GAO (US Patent Publication 2016/0283216) discloses a system wherein a terminal logs in to a network platform of the operator and acquires from the network platform, the information such as the download certificate used to download the profile of the operator, the addressing information of the SM-DP that stores the profile of the operator and the identity of the profile of the operator and discloses the profile includes subscription data that is of the operator and is needed for accessing a network of the operator and discloses the terminal sends to the SM-DP, a request for downloading the profile of the operator where the download request carries the certificate for downloading the profile of the operator, an ID of an embedded universal integrated circuit card eUICC of the terminal and the addressing information of the SM-DP and discloses a terminal acquires a download certificate used to download a profile of an operator and addressing information of a SM-DP that stores the profile of the operator, where the address information is used to find the SM-DP and discloses terminal receives the profile of the operator that is sent by the SM-DP and that is corresponding to the download request and transmits the profile of the operator to the eUICC, where the profile of the operator is obtained by the SM-DP according to an identity of the profile of the operator after the SM-DP verifies that the certificate that is for downloading 
PARK et al. (US Patent Publication 2013/0340040) discloses a system wherein a trust requesting object may request the trust relationship relay object to create authentication information and discloses the trust relationship relay object may create authentication information and discloses the trust relationship relay object may deliver the created authentication information to the trust requesting object and discloses the trust requesting object may be the MNO and discloses the trust relationship relay object may be operated by the profile creating object and discloses the profile creating object may create a profile to be delivered to the eUICC and may perform a subscription manager data preparation SM-DP function.
Martin et al. (US Patent Publication 2012/0159149) discloses a system wherein a wireless device is configured to request an electronic certificate from CMS by obtaining the CMS address information from a quick response QR code and the wireless device is provisioned with a camera which is used to scan and read QR codes containing information regarding CMS information and discloses once the address information such as a URL, IP address, etc. associated with the CMS is obtained, the wireless device wirelessly sends the electronic certificate identifier also obtained and incorporated in the QR code to the CMS.



The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, and in view of applicant’s arguments seen on pages 9-10 and filed on 01/05/21, Claims 1-16 are found to be allowable because the closest prior art found of GAO (US Patent Publication 2016/0283216) and PARK et al. (US Patent Publication 2013/0340040) and Martin et al. (US Patent Publication 2012/0159149) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein the ICCID is included in input data, transmitted from the mobile network operator to the profile management server, and wherein output data, transmitted in response to the input data from the profile management server to the mobile network operator, before the information for downloading the profile is obtained by the terminal, includes the ICCID” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and independent claim 5 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receiving, from a mobile network operator, input data including an integrated circuit card ID (ICCID) of a universal integrated circuit card (UICC) for generating a profile, the profile including subscription information for the mobile network operator; transmitting, to the mobile network operator in response to the input data, output data including the ICCID;” in the specific order, structure and combination of limitations recited, inter alia, by the Independent claim 9 and independent claim 13 of the claimed invention.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645